Fukoiiks, <L:
Tlie Court being of the opinion that the opinion, findings and judgment of the court below were correct and should be affirmed if the act of 1895, Ch. 159, known as “ The Election Law,” is constitutional;
Aud it having been decided in the case of McDonald v. Morrow, at this Term, that said act is constitutional, therefore, adopting the discussion of the constitutional question in the case of McDonald v. Morrow and the opinion of the court below for the discussion of the other matters involved in the case as the opinion of this Court, the judgment appealed from is affirmed.